Opinion issued July 9, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00070-CR
                           ———————————
                CLYDE HUDSON RUTHERFORD, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1364747


                         MEMORANDUM OPINION

      Appellant, Clyde Hudson Rutherford, was charged with the offense of

failure to comply with sex offender registration requirements, enhanced by two

prior felony convictions for failure to register. Appellant pleaded guilty to the

primary offense, pursuant to an agreement with the State that it would abandon the
first enhancement paragraph and would recommend punishment of confinement

for 12 years.     The trial court found appellant guilty, found the remaining

enhancement paragraph true, and, in accordance with the terms of appellant’s plea

agreement with the State, sentenced appellant to confinement for 12 years. The

trial court certified that this is a plea-bargain case and that appellant has no right of

appeal. Appellant, proceeding pro se, has filed a notice of appeal. We dismiss the

appeal.

      The trial court’s certification in the record before us states that this is a plea

bargain case and that appellant has no right of appeal.          See TEX. R. APP. P.

25.2(a)(2). The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005).              In a plea bargain case, the

defendant may appeal only those matters that were raised by written motion filed

and ruled on before trial, or after getting the trial court’s permission to appeal.

TEX. R. APP. P. 25.2(a)(2). The record does not reflect that the trial court ruled on

any pre-trial motions by appellant, other than granting appellant’s motion to

appoint counsel. Further, the record does not reflect that the trial court gave

appellant permission to appeal.

      An appeal must be dismissed if, as here, a certification showing that the

defendant has the right of appeal has not been made part of the record. See TEX. R.

APP. P. 25.2(d). Accordingly, we dismiss this appeal for want of jurisdiction. See

                                           2
Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3